FILED PURSUANT TO RULE 424(B)(3) REGISTRATION NO. 333-151419Prospectus Fenario, Inc. the sale by fenario, inc. of up to 3,000,000 shares of common stock at $0.05 per share and the resale by certain selling shareholders of 4,000,000 shares of common stock at $0.05 per share This prospectus relates to (i) the resale of 4,000,000 shares of common stock, par value $0.0001 per share, of Fenario, Inc., which are issued and outstanding and will be offered and sold by the holders thereof, and (ii) the sale of up to 3,000,000 shares of common stock, par value $0.0001 per share, to be offered and sold by Fenario, Inc. The 3,000,000 shares to be offered by Fenario will be newly-issued shares of common stock, par value $0.0001 per share.The shares will be offered and sold at a price of $0.05 per share.They will be offered on a "best efforts basis."The shares will be offered and sold by the directors and officers of Fenario, Inc. on its behalf, and no underwriters or broker-dealers will be involved in such offering.The offering will commence as soon as practicable after the effective date of the registration statement relating to this prospectus.It will terminate 180 days after such effective date, but such termination date may be extended for up to an additional 90 days in our discretion.Fenario reserves the right to terminate the offering at an earlier date, in its sole discretion, even if no shares are sold. There are no minimum purchase requirements, and there are no arrangements to place the funds in an escrow, trust, or similar account.Funds received by Fenario for the payment of shares subscribed for in the offering will be deposited into a bank account maintained by it and under its control and be immediately available for its use.Such funds will not be placed into escrow, trust or any other similar arrangement.All funds received by Fenario will be retained by it for its use and will not be refunded. The 4,000,000 shares to be resold are shares of our common stock, par value $0.0001 per share, which are issued and outstanding and will be offered and sold by the holders thereof.Such shares will be offered and sold at a price of $0.05 per share until a market develops and thereafter at prevailing market prices or privately negotiated prices. There has been no market for our securities and a public market may not develop, or, if any market does develop, it may not be sustained.Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we intend to have a market maker file an application with the Financial Industry
